FILED
                             NOT FOR PUBLICATION                            MAR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE MAURICIO GUEVARA,                           No. 12-73576

               Petitioner,                       Agency No. A070-459-751

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose Mauricio Guevara, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), voluntary departure, and special-rule cancellation of removal under the

Nicaraguan Adjustment and Central American Relief Act (“NACARA”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir.

2010). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of asylum because

Guevara did not establish a well-founded fear of persecution on account of a

protected ground in El Salvador. See Pagayon v. Holder, 675 F.3d 1182, 1191 (9th

Cir. 2011) (per curiam) (a personal dispute unconnected to a protected ground is

not a basis for asylum); Zetino, 622 F.3d at 1016 (“An [applicant’s] desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground.”).

      Because Guevara did not establish eligibility for asylum, it follows that he

did not establish eligibility for withholding of removal. See Alvarez-Santos v. INS,

332 F.3d 1245, 1255 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of CAT protection

because Guevara failed to demonstrate that he will more likely than not suffer

torture upon his return to El Salvador. See Blandino-Medina v. Holder, 712 F.3d

1338, 1348 (9th Cir. 2013).


                                          2                                    12-73576
      In his opening brief, Guevara fails to address, and therefore has waived any

challenge to, the agency’s denial of his requests for voluntary departure and

NACARA special-rule cancellation of removal on the basis of a controlled

substance violation. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th

Cir. 2013) (a petitioner waives an issue by failing to raise it in the opening brief).

      We lack jurisdiction to consider Guevara’s unexhausted contention that he

was not afforded an opportunity to gather evidence in support of his requests for

relief. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (per

curiam) (“Petitioner will therefore be deemed to have exhausted only those issues

he raised and argued in his brief before the BIA.”).

      We also lack jurisdiction to review Guevara’s request for release from

immigration custody on the condition of bond. See 8 U.S.C. § 1226(e).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            3                                    12-73576